—Order unanimously reversed on the law with costs, objections granted and application denied in accordance with the following Memorandum: Respondent appeals from an order of Family Court denying her objections to the Hearing Examiner’s order granting petitioner’s application for downward modification of support. Pursuant to the order of modification, petitioner’s spousal support obligation, originally set at $115 bimonthly, was abrogated, and petitioner’s child support obligation, originally set at $82.75 bimonthly for each of the parties’ two children, was modified to a total of $180 bimonthly. We conclude that petitioner failed to make a showing of changed circumstances based either on respondent’s failure to obtain gainful employment or on the alleged shifting of certain marital debts from respondent to petitioner. Consequently, spousal support of $115 bimonthly and child support in the amount of $82.75 per child bimonthly should be reinstated retroactive to July 15, 1991, the date of the petition. Against the amount of retroactive spousal and child support due respondent as a result of this decision, petitioner is entitled to *893an offset of $1,200, representing the car loan obligation he assumed for the benefit of respondent. Inasmuch as petitioner did not show changed circumstances warranting modification of support, there is no occasion to apply the child support formula (see, Family Ct Act § 413 [1] [l]). (Appeal from Order of Oswego County Family Court, Roman, J. — Support.) Present —Denman, P. J., Callahan, Balio, Fallon and Davis, JJ.